                        Case 1:19-cv-06086-VSB Document 15 Filed 09/06/19 Page 1 of 3




                                               THE CITY OF NEW YORK
GEORGIA M. PESTANA                            LAW DEPARTMENT                                       GIANCARLO MARTINEZ
                                                                                                  Assistant Corporation Counsel
Acting Corporation Counsel                         100 CHURCH STREET                                      Phone: (212) 356-3541
                                                   NEW YORK, NY 10007                                       Fax: (212) 356-3509
                                                                                                  Email: gmartine@law.nyc.gov

                                                                        September 6, 2019
          BY E.C.F.
          Honorable Judge Vernon S. Broderick
          United States District Judge
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, NY 10007


                             Re:   Wilson Lugo v. City of New York, et al., 19-CV-6086 (VSB)


          Your Honor:
                         I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
          Acting Corporation Counsel of the City of New York, and the attorney assigned to the defense of
          the City of New York in the above-referenced matter. In that capacity, the undersigned
          respectfully writes (1) to request that Your Honor stay this case pending completion of the
          Civilian Complaint Review Board (“CCRB”) investigation into the incident underlying the
          Complaint, and (2) to request a 60-day enlargement of time until after the completion of the
          CCRB investigation for all defendants to answer or otherwise respond to plaintiff’s Complaint.
          Due to plaintiff’s incarcerated pro se status, the undersigned has not been able to expeditiously
          confer with plaintiff regarding his positon to the above requests.

                             A. Request for Stay

                          Briefly by way of background, plaintiff alleges that on September 6, 2017, he
          suffered injuries due to excessive force by the arresting officers. On August 20, 2019, and on
          August 23, 2019, Officer Jose Valdez and the City of New York were served in this action
          respectively. (DE 10-11) This Office recently learned that there is an ongoing CCRB
          investigation into this incident. Therefore, for the reasons set forth below, a stay of this matter is
          appropriate until the CCRB has concluded its investigation.

                         There are several reasons why this Office believes a stay is the most efficient way
          to proceed in this action. First, a stay is warranted because until the CCRB investigation is
          resolved the parties will not have access to the investigation file, which is vital to the progress of
         Case 1:19-cv-06086-VSB Document 15 Filed 09/06/19 Page 2 of 3



this litigation. The law enforcement privilege prevents disclosure of information or documents
pertaining to a pending investigation in order to, inter alia, “safeguard the privacy of individuals
involved in an investigation, and otherwise to prevent interference with an investigation.”
National Congress for Puerto Rican Rights v. The City of New York, et al. 194 F.R.D 88, 93
(S.D.N.Y. 2000) (citing In re Dep’t of Investigation of the City of New York, 856 F.2d 481, 484
(2d. Cir. 1988) (citations omitted)). Additionally, these records are likely protected from
disclosure while the investigation is pending by the deliberative process privilege. See Nat’l
Council of La Raza v. Dep’t of Justice, 411 F.3d 350, 356 (2d Cir. 2005) (inter-agency or intra-
agency documents may be subject to the deliberative process privilege if they are both pre-
decisional and deliberative) (internal citations and quotations omitted). Consequently, the parties
to this action will not have access to vital information, including witness statements, until the
CCRB investigation is resolved, and so a stay is the most efficient way to proceed in this action.

                Second, the Court should stay the instant action because the outcome of CCRB
investigation could impact this Office’s decision regarding representation. As the Court is aware,
N.Y. Gen. Mun. L. § 50-k obliges the Corporation Counsel to reach a conclusion as to whether
an employee acted within the scope of his employment at the time of the underlying incident in
order to assume that employee’s representation. Specifically, N.Y. Gen. Mun. L. § 50-(k)(2)
requires this office to determine whether the individual employee “was acting within the scope of
his public employment and in the discharge of his duties and was not in violation of any rule or
regulation of his agency at the time the alleged act or omission occurred.” See also Mercurio v.
City of N.Y., 758 F.2d 862, 854-65 (2d Cir. 1985) (quoting Williams v. City of N.Y., 64 N.Y.2d
800, 486 N.Y.S.2d 918 (1985) (stating that the decision to represent individual defendants is
made by the Corporation Counsel as set forth in state law)). Accordingly, the outcome of the
CCRB investigation may very well impact this Office’s decision of representation of the
individual defendants because if they are found to have violated NYPD procedures, there could
be a conflict of interest between this Office and defendant Officers. Additionally, in the event
that any criminal and/or disciplinary charges are brought against any of the Officers involved in
the alleged incident, any testimony produced by the Officers in the instant civil case could
potentially impact a criminal or departmental trial. Johnson v. N.Y. City Police Dep’t., No. 01-
CV-6570 (RCC) (JCF), 2003 U.S. Dist. LEXIS 12111, *5, 2003 WL 21664882 (S.D.N.Y. July
16, 2003). Accordingly, requiring this case to proceed while there is an open investigation
regarding the incident underlying the Complaint would prejudice defendants and would prevent
them from preparing an effective defense of plaintiff’s claims.

               B. Enlargement of Time for Defendants to Respond

                An enlargement is necessary as, in accordance with this Office’s obligations
under Rule 11 of the Federal Rules of Civil Procedure, we need time to investigate the
allegations of the Complaint. Plaintiff’s CCRB complaint is currently under investigation and the
undersigned is still awaiting receipt of the underlying Criminal Court and District Attorney’s
Office files associated with plaintiff’s arrest and prosecution. Accordingly, a 60-day enlargement
of time after the CCRB investigation is completed will be sufficient to respond to plaintiff’s
Complaint.




                                                 2
         Case 1:19-cv-06086-VSB Document 15 Filed 09/06/19 Page 3 of 3



               C. Conclusion

               For all of the foregoing reasons, the undersigned respectfully requests that the
Court grant the requests (1) for a stay this action in its entirety until the CCRB investigation is
completed, and (2) for a 60-day enlargement of time until after the completion of the CCRB
investigation for defendants to respond to plaintiff’s Complaint. Should the Court grant the
requested stay, the undersigned is prepared to file a status letter, at the request of the Court,
regarding the progress of the CCRB investigation.

               Thank you for your time and consideration in this regard.



                                                            Respectfully submitted,

                                                                   /s/
                                                            Giancarlo Martinez
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division
                                                            100 Church Street
                                                            New York, New York 10007
                                                            (212) 356-3541


cc:    Via FIRST CLASS MAIL
       Wilson Lugo, DIN #19-A-1669
       Plaintiff Pro Se
       Clinton Correctional Facility
       P.O. Box 2001
       Dannemora, NY 12929




                                                3
